Citation Nr: 0803199	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  06-19 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disability.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1968 to March 1970.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from a March 2005 
rating decision by the Denver, Colorado Department of 
Veterans' Affairs (VA) Regional Office (RO).  In June 2007, a 
videoconference hearing was held before the undersigned.  A 
transcript of that hearing is associated with the claims 
file.  At the hearing the veteran was granted a ninety day 
abeyance period for submission of additional evidence (with a 
waiver of initial RO consideration).  In July 2007, 
additional evidence was received.  In October 2007, the Board 
referred the case to the Veterans Health Administration (VHA) 
for an advisory medical opinion. 


FINDINGS OF FACT

1.  During the June 2007 hearing, the veteran requested to 
withdraw his appeal seeking service connection for a left 
ankle disability.

2.  Competent (medical) evidence reasonably establishes that 
the veteran's bilateral hearing loss was, at least in part, 
caused by noise exposure in service.


CONCLUSIONS OF LAW

1.  Because the appellant has withdrawn his appeal seeking 
service connection for a left ankle disability, the Board 
does not have jurisdiction to consider such matter.  
38 U.S.C.A. §§ 7104(a), 7105 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 20.202, 20.204 (2007). 

2.  Service connection for bilateral hearing loss is 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection - left ankle disability:

Given the veteran's expressed intent to withdraw the appeal 
seeking service connection for a left ankle disability, there 
is no reason to belabor the impact of the Veterans Claims 
Assistance Act of 2000 (VCAA) in this matter.

At the June 2007 videoconference hearing, the veteran stated 
that he wished to withdraw his appeal seeking service 
connection for a left ankle disability.

Under 38 U.S.C.A. § 7104(a), the Board has jurisdiction in 
any matter which under 38 U.S.C.A. § 511 is subject to a 
decision by the Secretary.  Under 38 U.S.C.A. § 7105(d)(5); 
38 C.F.R. § 20.202, the Board may dismiss any appeal which 
fails to allege error of fact or law in the matter before the 
Board.  Under 38 C.F.R. § 20.204, an appellant may withdraw 
an appeal at any time prior to the issuance of a final Board 
decision on the matter.

Here, the veteran withdrew his appeal seeking service 
connection for a left ankle disability at the hearing in June 
2007.  Accordingly, there is no allegation of error of fact 
or law before the Board in this matter.  Hence, the Board 
does not have jurisdiction to consider an appeal in the 
matter, and the appeal as to such matter must be dismissed.

Service connection for bilateral hearing loss:

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Inasmuch as the determination below constitutes a full grant 
of the benefit sought, there is no reason to belabor the 
impact of the VCAA in this matter, since any error in notice 
timing or content is harmless.

Factual Background, Legal Criteria and Analysis

The veteran's military records show that he had airborne 
training, was a parachute rigger, and was awarded a parachute 
badge (and thus presumably had noise exposure in service).  
His service medical records (SMRs) include a January 1968 
enlistment examination report that is silent for complaints, 
findings, or diagnosis related to hearing loss.

Enlistment audiometry showed that puretone thresholds, in 
decibels, were (ASA values converted to ISO values for 
consistency):




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
5
LEFT
5
0
0
0
5

On service separation examination, the veteran voiced no 
complaints of hearing loss and clinical evaluation of the 
ears was normal.  Audiometry revealed that puretone 
thresholds were:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
/
20
LEFT
5
5
5
/
25

On January 2005 VA audiological evaluation, the veteran 
reported he had a gradual hearing loss for at least 20 years 
as well as constant bilateral tinnitus.  Audiometry revealed 
that puretone thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
55
65
LEFT
15
10
20
55
70

Speech audiometry revealed speech recognition ability of 96 
percent in each ear.  The diagnosis was bilateral 
sensorineural hearing loss.  The audiologist reviewed the 
veteran's file and opined:

"[The veteran's] entrance exam dated [January 1968] 
revealed hearing within normal limits, bilaterally.  
[The veteran's] discharge physical dated [February 1970] 
reveals bilateral normal hearing with a decrease at high 
frequencies when compared to entrance physical.  Today's 
test results reveal a bilateral sensorineural hearing 
loss.    ......Due to his records indicating hearing within 
normal limits at [the] time of discharge, it is my 
opinion the [veteran's] hearing loss is less likely as 
not the result of noise exposure during military 
service".

A July 2007 letter from Dr. D., an internist, states:

"I am the primary care physician for [the veteran] and 
[he] has been a patient of mine since March 2001.   
....[The veteran has] a bilateral high frequency hearing 
loss which can be explained by exposure to loud noises.  
I believe that the trauma [the veteran's] ears incurred 
during his military service have caused his hearing 
loss".
Because of the conflicting medical evidence regarding the 
etiology of the disability at issue, the Board referred the 
case for a VHA medical advisory opinion.  A VA 
otolaryngologist reviewed the veteran's claims folder, 
including the SMRs, and in response to the question of 
whether it is at least likely as not that the veteran's 
bilateral hearing loss is related to his noise exposure in 
service stated:

"After reviewing the entire medical chart of this 
[veteran] it is my opinion that [he] developed hearing 
loss most likely due to noise trauma between January 8, 
1968 and February 9, 1970 for the following reasons.

His audiogram on January 8, 1968 showed normal hearing 
at 10dB HL between 500 to 6000 Hz.  His audiogram on 
February 9, 1970 showed a sensorineural hearing loss of 
10dB (20dB HL) in the right ear and 15dB (25dB HL) in 
the left at 4000 Hz compare[d] to that of his test 2 
years prior.  Although it is not of absolute certainty 
this loss is of noise induced pattern.

...Not everyone develops hearing loss after noise exposure 
and the degree of hearing loss varies from individual to 
individual.  This [veteran] seems to be more susceptible 
than average to noise induced hearing loss.  Although 
the majority of his bilateral hearing loss developed 
after he left the service, his hearing tests while he 
was in service indicated that he developed permanent 
hearing threshold change, i.e. sensorineural hearing 
loss while he was in service.

Hence it is my opinion his hearing loss is at least as 
likely as not that exposure to noise trauma in service 
was a factor in causing the onset of the veteran's 
hearing loss".

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

To establish service connection for a disability, there must 
be medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
of a disease or injury; and medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury (disability). Hickson v. West, 13 
Vet. App. 247, 248 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC list 
are less than 94 percent.  38 C.F.R. § 3.385.

It is not in dispute that the veteran has a bilateral hearing 
loss disability by VA standards.  And, given the consistent 
reports of such and the veteran's military occupation, it may 
readily be conceded that he was subjected to noise trauma in 
service.  The remaining critical factor he must meet to 
establish service connection for his hearing loss is whether 
there is a nexus between the current bilateral hearing loss 
and the noise exposure in service.  The etiology of a 
disability is primarily a medical question.  As there is 
conflicting medical evidence in this matter, the Board must 
make a determination as to what evidence is most probative.  
While a VA audiologist opined that the veteran's bilateral 
hearing loss was unrelated to service, including noise 
exposure therein, a private physician indicated, in essence, 
that the veteran's bilateral hearing loss is related to his 
exposure to noise trauma in service.  A VHA opinion states 
that the hearing loss disability is related to noise trauma 
in service.  

The Board finds that the VHA opinion must be given the 
greatest probative weight, as it reflects claims file review 
and a familiarity with the veteran's medical history, is 
supported by detailed findings, and provides an explanation 
of the rationale for the opinion given.  Gabrielson v. Brown, 
7 Vet. App. 36 (1994).  In addition, by virtue of his more 
extensive medical training, the otolaryngologist presumably 
has greater expertise in the matter.  [While it does not 
appear that this physician converted the enlistment 
audiometry results to ISO values, the rationale remains 
unchanged.]  In light of the foregoing, the Board finds that 
the more probative medical evidence supports the veteran's 
claim, and that service connection for bilateral hearing loss 
is warranted.


ORDER

As the Board has no jurisdiction in such matter, the appeal 
seeking service connection for a left ankle disability is 
dismissed without prejudice.

Service connection for bilateral hearing loss is granted.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


